DETAILED ACTION
This communication is responsive to the application, filed August 13, 2021.  Claims 2-21 are pending in this application.  The applicant has canceled claim 1.

Examined under the first inventor to file provisions of the AIA 
The present application was filed on August 13, 2021, which is on or after March 16, 2013, and thus is being examined under the first inventor to file provisions of the AIA . 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,106,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-10 of U.S. Patent No. ‘992 discloses similar claim subject matter and are obvious variants of the apparatus claims 2-11 of the instant application.
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 11,106,992 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 11-20 of U.S. Patent No. ‘992 discloses similar claim subject matter and are obvious variants of the method claims 12-21 of the instant application.
Claims 2-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,692,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-15 of U.S. Patent No. ‘009 discloses similar claim subject matter and are obvious variants of the apparatus claims 2-11 of the instant application.
Claims 12-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 15-28 of U.S. Patent No. 10,692,009 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 16-30 of U.S. Patent No. ‘009 discloses similar claim subject matter and are obvious variants of the method claims 12-21 of the instant application.
	
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-11 are rejected under 35 U.S.C. 101 because the claims are directed towards non-statutory subject matter. Claims 2-11 claim an “apparatus” that is entirely software per se, and is not embodied on a computer processor or hardware. One option of putting the entirely software apparatus on a computer readable media is to embody it to a computer readable media (e.g. processor) and explicitly describe that the software exists as computer readable instructions on a computer readable media.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8, 10, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 8 and 10 recite the limitation "the stored error rate from the previous repetition" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.
Claims 18 and 20 recite the limitation "the stored error rate from the previous repetition" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim.

Allowable Subject Matter
Claims 2-21 are rejected/objected to as being dependent upon a rejected base claim, but would be allowable if they overcome the Double Patenting rejection, the 35 U.S.C. 101 rejection, and the 32 U.S.C. 112 rejection above and are rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
·         US 20160344414 A1 – Naaman discloses providing methods for quantum error correction.  A quantum system includes a plurality of data qubits and a plurality of measurement qubits.  The quantum system can determine location of errors within the plurality of data qubits, and an error register storing location of the errors.
·         US 20160125311 A1 – Fuechsle discloses quantum processor comprises a plurality of qubit elements disposed in a matrix arrangement.  The control structure is controllable to perform topological quantum error corrected computation.   

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGAR P PATEL whose telephone number is (571)270-5067.  The examiner can normally be reached on Monday to Friday 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim, can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIGAR P PATEL/Primary Examiner, Art Unit 2114